EX-10 2 ex10_11.htm

[image_002.jpg]

 

MCTC HOLDINGS, INC.

(In Process of Changing Name to Cannabis Global, Inc.)

(OTC:MCTC)

A Delaware Corporation

 

CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM

Up to $1,000,000

Offering Price:

$0.025 per Common Share

With 100% Warrant Coverage at $0.15 per Share

 

This document is for informational purposes only. The contemplated transactions
between Cannabis Global, Inc, and/or MCTC Holdings, Inc. and/or various
investors are pending at this time. Prospective investors should carefully read
and retain this Confidential Private Placement Memorandum (the “Memorandum”).
This Private Placement Memorandum is confidential.

The Date of this Memorandum is June 21, 2019

THE SECURITIES OFFERED PURSUANT TO THE TERMS OF THIS PRIVATE PLACEMENT
MEMORANDUM ARE HIGHLY SPECULATIVE AND INVOLVE RISKS (SEE “RISK FACTORS”). NO ONE
SHOULD INVEST IN THIS OFFERING UNLESS THEY HAVE REVIEWED THIS PRIVATE PLACEMENT
MEMORANDUM CAREFULLY AND THEY ARE PREPARED TO BEAR THE RISK OF THIS ILLIQUID
INVESTMENT.



 1 

 

  

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), NOR QUALIFIED, APPROVED OR DISAPPROVED UNDER ANY
OTHER FEDERAL OR STATE SECURITIES LAWS. NEITHER THE SECURITIES AND EXCHANGE
COMMISSION (“SEC”) NOR ANY OTHER FEDERAL OR STATE REGULATORY AUTHORITY HAS
PASSED ON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF
THIS MEMORANDUM. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL. THE

SECURITIES OFFERED HEREIN MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
BY AN INVESTOR UNLESS THEY ARE REGISTERED UNDER THE SECURITIES ACT AND, WHERE
REQUIRED, UNDER THE LAWS OF OTHER JURISDICTIONS, UNLESS SUCH PROPOSED SALE,
TRANSFER OR DISPOSITION IS EXEMPT FROM SUCH REGISTRATION.

NO OFFERING LITERATURE OR ADVERTISING OR ORAL REPRESENTATIONS SHALL BE USED IN
THIS OFFERING

EXCEPT THE INFORMATION USED IN THIS PRIVATE PLACEMENT MEMORANDUM. THE DELIVERY
OF THIS PRIVATE PLACEMENT MEMORANDUM DOES NOT IMPLY THAT THE INFORMATION
CONTAINED HEREIN IS CORRECT AS OF ANY TIME SUBSEQUENT TO THE DATE HEREOF. NO
PERSON HAS BEEN AUTHORIZED TO MAKE ANY REPRESENTATIONS OTHER THAN THOSE
CONTAINED HEREIN AND, IF GIVEN OR MADE, SUCH INFORMATION AND REPRESENTATIONS
MUST NOT BE RELIED UPON. EACH OFFEREE AND HIS OR HER AUTHORIZED REPRESENTATIVE
IS OFFERED THE OPPORTUNITY TO ASK QUESTIONS AND/OR RECEIVE ANSWERS FROM THE
COMPANY CONCERNING THE TERMS AND CONDITIONS OF THIS OFFERING AND TO OBTAIN SUCH
ADDITIONAL INFORMATION AS HE OR SHE

SHALL DEEM NECESSARY TO VERIFY THE ACCURACY OF THE INFORMATION SET FORTH HEREIN
TO THE EXTENT

SUCH ADDITIONAL INFORMATION MAY BE OBTAINED BY THE COMPANY WITHOUT UNREASONABLE
EFFORT OR EXPENSE. DOCUMENTS REFERRED TO HEREIN ARE AVAILABLE FOR INSPECTION BY
POTENTIAL INVESTORS OR THEIR REPRESENTATIVES UPON REQUEST.

IMPORTANT NOTICES

THIS IS A PRIVATE OFFERING MADE PURSUANT TO APPLICABLE FEDERAL AND STATE
“PRIVATE PLACEMENT” EXEMPTIONS. THE SECURITIES MUST BE ACQUIRED FOR INVESTMENT
PURPOSES ONLY AND ONCE ACQUIRED WILL NOT BE FREELY TRANSFERABLE.

THIS PRIVATE PLACEMENT MEMORANDUM DOES NOT CONSTITUTE AN OFFER OR SOLICITATION
IN ANY STATE OR JURISDICTION IN WHICH SUCH AN OFFER OR SOLICITATION IS UNLAWFUL.
THIS MEMORANDUM CONSTITUTES AN OFFER ONLY IF DELIVERY OF THIS PRIVATE PLACEMENT
MEMORANDUM IS PROPERLY AUTHORIZED BY THE COMPANY. THIS PRIVATE PLACEMENT
MEMORANDUM HAS BEEN PREPARED BY THE COMPANY SOLELY FOR THE BENEFIT OF PERSONS
INTERESTED IN THE PROPOSED SALE OF THE SECURITIES AND ANY DISTRIBUTION OR
REPRODUCTION OF THIS PRIVATE PLACEMENT MEMORANDUM, IN WHOLE OR PART, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE COMPANY, IS PROHIBITED.

NO PERSON HAS BEEN AUTHORIZED TO MAKE ANY REPRESENTATIONS OR PROVIDE ANY

INFORMATION WITH RESPECT TO THE INTERESTS EXCEPT SUCH INFORMATION AS IS
CONTAINED IN THIS PRIVATE PLACEMENT MEMORANDUM OR TO MAKE ANY REPRESENTATIONS
CONCERNING THE COMPANY OTHER THAN THOSE CONTAINED IN THIS PRIVATE PLACEMENT
MEMORANDUM AND, IF GIVEN OR MADE, SUCH OTHER INFORMATION OR REPRESENTATIONS MUST
NOT BE RELIED UPON.

THE CONTENTS OF THIS PRIVATE PLACEMENT MEMORANDUM SHOULD NOT BE CONSTRUED AS
INVESTMENT, LEGAL OR TAX ADVICE. A NUMBER OF FACTORS MATERIAL TO A DECISION
WHETHER TO INVEST IN THE SECURITIES HAVE BEEN PRESENTED IN THIS PRIVATE
PLACEMENT MEMORANDUM IN SUMMARY OR OUTLINE FORM ONLY IN RELIANCE ON THE
FINANCIAL SOPHISTICATION OF THE OFFEREES. EACH INVESTOR SHOULD CONSULT HIS OR
HER OWN COUNSEL, ACCOUNTANT AND OTHER PROFESSIONAL ADVISORS AS TO LEGAL, TAX AND
OTHER RELATED MATTERS CONCERNING HIS OR HER INVESTMENT.

SECURITIES ARE AVAILABLE ONLY TO PERSONS WILLING AND ABLE TO BEAR THE ECONOMIC
RISKS OF THIS INVESTMENT. INVESTMENTS IN THE COMPANY ARE SPECULATIVE, ILLIQUID
AND INVOLVE A HIGH DEGREE OF RISK (SEE OUR FILINGS WITH THE SEC AND ANY/ALL
CAUTIONARY STATEMENTS AND RISK FACTORS). THE INVESTMENTS ARE SUITABLE AS AN
INVESTMENT ONLY FOR A VERY LIMITED PORTION OF THE RISK SEGMENT OF AN INVESTOR’S
PORTFOLIO.



 2 

 

 

 

 

THIS OFFERING IS AVAILABLE ONLY TO “ACCREDITED INVESTORS” AS THAT TERM IS
DEFINED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (SEE “SUITABILITY
OF INVESTMENT,” BELOW).

SUITABILITY OF INVESTMENT

The investment described herein involves risks and is offered only to entities
and individuals who can afford to assume such risks for a substantial period of
time, and who agree to purchase only for investment purposes and not with a view
toward transfer, resale, exchange or distribution. Each investor agrees to
purchase with the understanding that they may need to hold securities purchased
in this offering indefinitely. Resales and other transfers of the shares of
common stock could have adverse Tax consequences and are restricted by federal
and state securities laws. ACCORDINGLY, THIS INVESTMENT IS NOT SUITABLE FOR
INVESTORS WHO DO NOT HAVE ADEQUATE LIQUID ASSETS TO AFFORD A LONG TERM, ILLIQUID
INVESTMENT.

The securities offered hereby are suitable only for those investors whose
business and investment experience make them capable of evaluating the merits
and risks of their prospective investment in the Company, who can afford to bear
the economic risk of their investment for an indefinite period, and who have no
need for liquidity in this investment. Each investor will be required to
represent that such investor is acquiring the securities being purchased by such
investor for his or her own account as principal, for investment purposes and
not with a view toward resale or distribution and that he or she is aware that
his or her transfer rights are restricted by federal and state securities laws
and by the absence of a market for the securities.

In addition, each investor must also represent that (i) his or her overall
commitment to investments which are not readily marketable is not
disproportionate to his or her net worth and his or her investment in the
securities will not cause such overall commitment to become excessive; (ii) he
or she has evaluated the risks of investing in the Company; (iii) he or she has
substantial experience in making investment decisions of this type or is relying
on his, or her own tax adviser, or other qualified investment adviser in making
this investment decision; and (iv) he or she is purchasing the securities for
his or her own account, for investment purposes and not with a view to
subsequent distributions. In addition, each investor must represent that he or
she has (i) a net worth (excluding home, home furnishings, and automobiles) in
excess of $1,000,000.00, or (ii) a natural person who has an annual income in
excess of $200,000.00 in each of the two most recent years, or a joint income
with a spouse of $300,000.00 in each of those years, and who reasonably expects
to reach the same level in the current year.

The Company will also require investors to complete a Subscription Agreement,
and may make or cause to be made such other representations by investors as the
Company may deem appropriate. The Company will have absolute discretion
regarding the sale of securities to any prospective purchaser. In addition,
because of the complexities, the lack of liquidity and the high degree of risk
that an investment in the securities involves, each prospective purchaser may be
required to seek the advice of a person having such knowledge and experience in
financial and business matters as will permit meaningful evaluation of the
merits and risks of an investment in the securities.

 




 3 

 



 

 

SUMMARY OF THE OFFERING

The following is a summary of terms and conditions of an investment in Cannabis
Global, Inc. a Delaware Corporation (“Cannabis Global” or “the Company”).

Offering Terms:

Summary of Offering: The Company is offering an approximate 10% common share
position for $1,000,000.      Investment will include 100% one year warrant
coverage with a strike price of $0.15. Number of Shares Offered: 40,000,000
Price and Offer to Investors: 1) $0.025 per common share   2) 100% one year
warrant coverage with a Strike Price of $0.15

Minimum Purchase:

 

The minimum purchase for this financing is Fifty Thousand Dollars
($50,000).  The Company may sell less than the minimum number of Shares at its
sole discretion. Offering Period: June 21, 2019 through July 31, 2019, unless
extended by us to a later date. Subscription Agreement: Each of the investors in
this Offering and the Company will execute a Subscription Agreement which shall
provide for the purchase and sale of the Securities and set forth
representations and warranties on behalf of each of the investors and the
Company and covenants of the Company. Restrictions On Transfer: Securities
purchased in this Offering may not be transferred or resold except as permitted
under The Securities Act of 1933, as amended, and applicable state securities
laws, pursuant to registration or exemption therefrom.  Securities purchased in
this Offering will be legended to reflect the foregoing rights and obligations.

The Company reserves the right to accept or reject any subscription in its sole
discretion for any reason whatsoever and to withdraw this Offering at any time
prior to the acceptance of the subscriptions received. Subscription funds paid
by a Subscriber whose subscription is rejected will be returned promptly,
without interest or deduction.

 




 

 4 

 



 

Business Summary

MCTC Holdings, Inc. will be changing its corporate identify to Cannabis Global,
Inc. (“Cannabis Global” or “the Company”).

The newly organized Company will operate as a global player in the fast growing
and highly lucrative cannabis marketplace and will be involved in both the
industrial hemp markets, where permitted and legal under the 2018 Farm Bill, and
the legal marijuana markets, as permitted and licensed by way of various state
and local laws and regulations.

By way of definitions within this document, we reference “hemp” as cannabis that
contains less than 0.03% Tetrahydrocannabinol (“THC”), marijuana as cannabis
cultivated and processed to produce a psychoactive effect and “cannabis” to mean
either or both.

The philosophy behind the organization of Cannabis Global is simple:

Assemble a team of highly experienced cannabis entrepreneurs and investors into
a publicly traded company and then “roll in” various high growth assets
including IP’s & patents and initiate various new business initiatives within
chosen cannabis sectors in order to produce strong revenue growth and meaningful
margins for the Company, thus, producing returns for investors that exceed the
returns generally available via other investments.

While the directors and executives of the Company are detailed in a later
section, these principles consist of individuals with significant specific and
long standing experience as cannabis entrepreneurs, individuals with successful
track records as executives in publicly traded cannabis companies, individuals
with meaningful cannabis cultivation and processing experience, in addition to
team members highly experienced in the cannabis-related capital markets.

Initial Assets and Operations

While several acquisitions and roll ups of assets associated with the principals
are planned, the initial assets and operations of the Company will consist of:

1)Project One - Hemp cultivation and research facility located in Southern
California,

2)Project Two - Research and development hemp program located at the Southern

California location,

3)Project Three - Powdered cannabis drink mixes, based on proprietary
technologies and,

 

 

 5 

 



 

 

4)Project Four - Development of unique cannabis-related technologies and
intellectual properties with the aim of developing a robust IP portfolio.

 

These are outlined in summary form below:

Cannabis Global Redlands Hemp Project

The Redlands Hemp Project will be an integrated hemp and research facility
located in Redlands California, which is approximately 75 miles southeast of Los
Angeles. The facility will not hold a hemp cultivation operation, but also few
selected research facilities dedicated to new methods of hemp cultivation,
harvesting, drying and packaging biomass for sales to the marketplace.

The project will be conducted as a joint venture with Marijuana Company of
America, Inc. (OTCQB:MCOA) based on its recently acquired cultivation rights.

Even though located in an area rich in agriculture history, the land on which
Redlands Hemp is located has never been farmed. Thus, the Company will
immediately apply for California Organic Certification, a process which
generally takes only a few weeks under such circumstances. Ample water and
cultivation resources are also available on site via the Company’s joint venture
partners.

CBD and THC Drink Mixes

Investment bank, Canaccord Genuity is estimating the CBD cannabis beverage
market could make up approximately 20% of the overall cannabis edibles market by
2022. It is estimated that the THC portion of the marketplace will also be
growing very rapidly.

The report cites that one of the major driving factors behind the current market
growth for the CBD portion of the sector is the ease of distribution as there
are few regulations limiting market growth. Numerous large beverage companies
have expressed strong interest in this market subsector with several already
making considerable investments.

The vast majority of the cannabis beverages that have entered the market are
pre-mixed beverages. We at Global Cannabis believe a strong opportunity exists
to introduce a different subset of cannabis drinks – pre-packaged powdered
cannabis infused that the consumer mixes with water before consumption.

We feel there are several advantages to entering the powdered drink market.
First, there are relatively few products on the market. While leading websites
like WeedMaps list dozens of cannabis edibles and premixed drinks, there are
almost no premixed powdered drink mixes. Second, while larger companies will
have little trouble with the infusion technologies, smaller players will
experience some level of entry barrier due to technology issues of infusion and
cost of machinery. Additionally, because powdered drink mixes are significantly
cheaper to ship versus premixed drinks, there is an inherent profit margin
advantage infavor of powdered drinks. Our Powdered Drink Mix Infusion
Technologies



 6 

 

 



We have developed a method to infuse water-soluble substrates with cannabis
distillates and isolated cannabinoids. We then combine these infused substrates
with flavorings to create our powdered drink mixes, which are then packaged in
“stick pack or sachets” formats.

Our infusion method is based on a proprietary micro-encapsulated, nanoemulsion
formulation of cannabis extracts, which are then infused into organic substrates
derived from organic fruits and vegetables.

The method, which utilizes high sheer cavitation with a proprietary mixture of
organic carrier oils allows us to produce flavored powders that when combined
with water create drinks with little to almost no cannabis taste.

It is well documented within the field of pharmaceutical science that the use of
micro encapsulation and nanoemulsions significantly increases bioavailability of
fat soluble ingredients and provides much faster onset, mainly relating to the
psychoactive effects of THC.

While at this time we are making no such claims, we believe it is likely that
our formulations are producing similar results. We believe it is possible at a
future date to conduct clinical studies to confirm such possible results.

Cannabis Global plans to introduce the following premixed cannabis infused
products:

Sweet Drinks CBD Line – The Company will introduce a series of highly flavored
drink mixes similar to the highly successful Crystal Light product line. These
will be infused with 25mg of CBD full spectrum hemp distillates. In the future
CBD isolates could also be used, but the Company believes a full spectrum
approach is superior. It is expected that five flavors will initially be made
available. Margins on such products are expected to be very strong. Pricing on a
per stick pack level will be targeted at around $4.00, which compares favorably
to other CBD-oriented premixed products. With low cost for shipping, retailers
and distributors will likely be able to command superior margins compared to
pre-mixed drinks. Company all-in costs are expected to be well below $1.00 per
stick pack.

Sweet Drinks THC Line - The Company will introduce a line of THC containing
sweet drink mixes for the legal recreational cannabis marketplace. These
products will be made in strict accordance with state and local regulations and
will, in most cases, contain no more than 10MG of THC per serving.

 

 7 

 

 

Dr. Matcha Line for Matcha Green Tea Mixes - Under the brand name, Dr. Matcha,
the Company will market a line of powdered green tea and matcha tea drink mixes.
We envision both organic and non-organic version of these products. It is
envisioned that the Dr. Matcha product line will be made in versions containing
only THC, only CBD, and a combination of both THC and CBD.

Other Coffee and Tea – The Company will approach the powdered coffee and tea
markets with a similar cost and pricing structure. The different target market
will require an increased level of sophistication, which will be reflected in
the product positioning and packaging. Initial products will be mainstream
ground and instant coffees and teas. The Company will then expand into
subcategories of coffee and tea powdered drink products. It is envisioned that
coffee and tea product lines will be made in versions containing only THC, only
CBD, and a combination of both THC and CBD.

Energy Effervescent Tablets – Utilizing excipients from the pharmaceutical
industry, which require very little post processing, the Company will launch a
line of effervescent energy tablets containing CBD to be packed in ready made
tubes. Several large companies have developed the non-CBD market for
effervescent tablets, but the Company has found no CBD products being marketed.
While we will first produce a CBD only variety, we are also likely to follow on
with THC versions of these products.

Cocktail Mixers - While almost all states prohibit the use of alcohol in
cannabis products, we plan to introduce a line of powdered non-alcoholic
cocktail mixers that contain THC.

Distribution White Label Initial Focus

While we will market our own brands, the primary initial strategy will be to
white label products for other companies.

Numerous companies have expressed an interest in marketing and distributing the
MCTC products. Many of these companies are growing rapidly, but the product
lines being marketed are relatively limited to CBD tinctures, pain creams, and
beauty treatments.

MCTC management strongly believes there is a significant void in the market for
a white label premixed powdered drinks containing CBD.

The Company believes it will be able to command strong margins via a white label
product strategy, while allowing distribution partners to mark up products by at
least 100%.

 

 8 

 

 

Retail and Dispensary Distribution

Via our investors and directors, we have strong access to the legal cannabis
dispensary marketplace. We plan to make extensive use of this channel to market
our THC and CBD powdered drink mixes through our private labels.

Timing for Product Introductions

With product development completed, MCTC will be able to enter the market very
quickly. Upon receipt of adequate capital, management estimates products can be
ready for market distribution within 60 days.

Intellectual Property

Cannabis Global also plans to develop, patent and license several
cannabis-related technologies.

It is envisioned these will include:

Dissolvable Edible CBD Film

The Company has made an agreement with a Southern California based inventor to
create a joint venture to develop and patent a dissolvable edible film
containing cannabidiol.

We envision this dissolvable film being utilized as a packaging technology for
various powdered foods. The Company will be able to develop its own products
based on the film technology or will be able to license the film to food
manufacturers. Upon completion of an effective joint venture agreement with the
inventor, the joint venture plans to file a provisional patent to protect the
invention(s).

4D Printed Cannabinoid Delivery System for Foods and Beverages

Company personnel have also developed a novel methodology for delivering
cannabinoids to foods and beverages utilizing 3D printing technology. This
technology has been modified to include a “4th dimension” to the delivery
system.

The technology is in the form of an edible disc that when placed into a beverage
releases the active ingredient while changing into unique predetermined shapes.

The Company will seek to file provisional patent(s) on this technology.

Patents on Unique Formulations

The Company will also seek intellectual property for its unique product
formulations, via provisional patent process.



 9 

 

 

We envision multiple provisional patent applications filings over the short-term
relative to these formulations.

The Cannabis Global Team

Arman Tabatabaei - CEO and Chairman

Mr. Tabatabaei is a founder and Chairman of Cannabis Global. With over 15 years
of management and operations experience, he has earned a strong reputation for a
numbers-based analytical approach to the management of organizations. An expert
at data collection and analysis relative to resource management, risk
forecasting and profit and loss management, he has made significant progress in
revamping operations of several companies over the past few years.

Most recently, Mr. Tabatabaei has consulted with Cannabis Strategic Ventures
(OTCQB:NUGS) on various growth initiatives relative to both cannabis cultivation
and the organization of new hemp-related retail operations. At Sugarmade, Inc.,
(OTCQB:SGMD) he has been instrumental in revamping various operations relative
to the Company’s hydroponic growth supplies initiatives.

Previously, he consulted with large corporations to create supply chain
efficiencies using mathematical models and software such as JPM, SPSS and
Minitab. Arman is also well versed in the retail industry after having started
and successfully selling several retail establishments.

Mr. Tabatabaei possesses a Master of Business Administration degree from the
University of Redlands, with additional post-graduate work in predictive
analysis from Pennsylvania State University and a Bachelor of Science degree in
health sciences, with an emphasis on mathematics and physics.

Robert Hymers - Director

Mr. Robert L. Hymers is a founder and Director of Cannabis Global. Inc. He has
significant experiences in the cannabis sector and as a financial executive and
consultant. Mr. Hymers is the Managing Partner of Pinnacle Tax Services in Los
Angeles and was previously Chief Financial Officer and Director of Marijuana
Company of America, Inc. (OTC: MCOA). He currently serves as a member of the
Strategic Advisory Board at MassRoots, Inc., as a consultant for Cannabis
Strategic Ventures, Inc. (OTC: NUGS) and Sugarmade Inc. (OTC: SGMD), with
significant experience in matters concerning tax accounting, auditing, SEC
reporting, mergers and acquisitions, and corporate finance. Mr. Hymers holds a
Master of Science in Taxation and a Bachelor’s of Science in Accountancy, in
addition to a CPA license.

Robert also has specific tax audit experience by way of employment at Ernst &
Young (EY) where he worked in the firm’s core assurance practice performing
audits of publicly and privately held companies, specifically in the real estate
industry. Mr. Hymers subsequently transferred to the EY's

 10 

 

 

tax practice, where he specialized in providing tax services to clients in the
real estate industry. Mr. Hymers specializes in partnership taxation. In
addition, He has a broad range of experience, including ASC 740 tax provision
audits, FIN 48 compliance, REIT compliance, preparation of 1120, 1065, and 1120S
returns, multi-state tax compliance and international tax consulting. He was
also a member of EY’s National Tax Group (FSO) for several years, which services
private equity firms, hedge funds and banks. Previously he was also the VP of
Finance and Accounting of Everlert's wholly owned subsidiary, Totalpost
Services, Inc., located in Monrovia, California and was CFO of Global Hemp
Group, Inc. (OTCQB: GBHPF).

Edward Manolos - Director

 

Mr. Edward Manolos a founder and Director at Cannabis Global and is one of the
most accomplished pioneers in California’s Medical Marijuana industry.

In 2004, he opened the very first Medical Marijuana Dispensary in Los Angeles
County under the name CMCA. He has managed and operated over thirty five
dispensaries from Los Angeles to San Jose including twenty In Los Angeles
Pre-ICO/Prop D. He is also credited with starting Los Angeles’ first Medical
Marijuana farmers market referred to as “The California Heritage Farmer’s
Market,” which attracted local and international media attention and was the
first of its kind.

He is currently a member of the board of directors of Marijuana Company of
America (OTCQB: MCOA). In 2016, Mr. Manolos was appointed to the advisory board
of Marijuana Company of America and Cannabis Strategic Ventures (OTCQB: NUGS)
and was tasked with identifying and structuring strategic partnerships and
driving product development.

Mr. Manolos is also the founder of many successful companies, such as Natural
Plant Extracts of California (NPEC), located in Lynwood, CA and holds one of the
first State of California issued volatile manufacturing licenses. NPEC has added
distribution and delivery licenses and is locking in distribution contracts with
some of the largest licensed cannabis brands in California. He is also
affiliated with Everest Biosynthesis Group, a leading producer of pharmaceutical
grade CBD.

 

He also co-founded Ocen Communications Inc. in 1997, which was previously traded
on NASDAQ under the symbol OCEN, which was an Asia-focused internet
communications service provider transmitting voice, fax, and data communications
for consumers, carriers and corporations. His diverse entrepreneurial focus led
him to later launch the KIWIBERRI Frozen yogurt franchise in 2005.

Mr. Manolos has also provided consulting services to numerous other companies
relative to the obtainment of California and Washington marijuana retail and
production licenses. Mr Manolos graduated from the University of California,
Riverside with a Bachelor of Science degree in Computer Science and Business
Administration.

 

 11 

 




Important Risk Factors

An investment in Cannabis Global involves significant risk.

You should seek the advice of appropriate professional advisors if you do not
possess the necessary background or experiences to analyze or manage these
risks.

You should carefully consider the following risks and uncertainties in addition
to other information in this prospectus in evaluating our company and our
business before purchasing our securities. Our business, operating results and
financial condition could be seriously harmed as a result of the occurrence of
any of the following risks. You could lose all or part of your investment due to
any of these risks. You should invest in our common stock only if you can afford
to lose your entire investment.

 

Risks Related to Our Business

 

We plan on deriving most, or a substantial portion of our revenues from the
cultivation, processing, and distribution of cannabis and cannabis contained
items.

Operation of new businesses, or existing businesses, in the cannabis sector
involves a great deal of risk and our investors should be prepared accordingly
to accept a high level of investment risk, including loss of all invested
capital.

The Farm Bill recently passed, and undeveloped shared state-federal regulations
over hemp cultivation and production may impact our business.

 

The Farm Bill was signed into law on December 20, 2018. Under Section 10113 of
the Farm Bill, state departments of agriculture must consult with the state’s
governor and chief law enforcement officer to devise a plan that must be
submitted to the Secretary of USDA. A state’s plan to license and regulate hemp
can only commence once the Secretary of USDA approves that state’s plan. In
states opting not to devise a hemp regulatory program, USDA will need to
construct a regulatory program under which hemp cultivators in those states must
apply for licenses and comply with a federally-run program. The details and
scopes of each state’s plans are not known at this time and may contain varying
regulations that may impact our business. Even if a state creates a plan in
conjunction with its governor and chief law enforcement officer, the Secretary
of the USDA must approve it. There can be no guarantee that any state plan will
be approved. Review times may be extensive. There may be amendments and the
ultimate plans, if approved by states and the USDA, may materially limit our
business depending upon the scope of the regulations.

 



 12 

 

 

Laws and regulations affecting our industry to be developed under the Farm Bill
are in development.

 

As a result of the Farm Bill’s recent passage, there will be a constant
evolution of laws and regulations affecting the hemp industry that could
detrimentally affect our operations. Local, state and federal hemp laws and
regulations may be broad in scope and subject to changing interpretations. These
changes may require us to incur substantial costs associated with legal and
compliance fees and ultimately require us to alter our business plan.
Furthermore, violations of these laws, or alleged violations, could disrupt our
business and result in a material adverse effect on our operations. In addition,
we cannot predict the nature of any future laws, regulations, interpretations or
applications, and it is possible that regulations may be enacted in the future
that will be directly applicable to our business.

 

Our current or planned involvement in the cultivation, processing, distribution,
and general activities relating to cannabis may conflict with the Federal
Controlled Substances Act.

 

Cannabis, marijuana and derivatives, while legal in California and in some other
states, remains illegal under federal law, and are “Schedule 1” drugs under the
Controlled Substances Act (21 U.S.C. § 811). As Schedule 1 drugs, cannabis,
marijuana and derivatives are viewed as being highly addictive and having no
medical value. The United States Drug Enforcement Agency enforces the Controlled
Substances Act, and persons violating it are subject to federal criminal
prosecution. The criminal penalty structure in the Controlled Substances Act is
determined based on the specific predicate violations, including but not limited
to: simple possession, drug trafficking, attempt and conspiracy, distribution to
minors, trafficking in drug paraphernalia, money laundering, racketeering,
environmental damage from illegal manufacturing, continuing criminal enterprise,
and smuggling. A first conviction under the Controlled Substances Act can
generally result in possible fines from $250,000 to $50 million dollars, and
incarceration for periods generally from five and up to forty years. For a
second conviction, fines increase generally from $500,000 to $75 million
dollars, and incarceration for periods generally from ten years to twenty years
to life. Some of our such business activities is in direct conflict with the
federal Controlled Substances Act. If the federal government were to enforce the
Controlled Substances Act as it relates to cannabis, said activities could be
materially affected.

 

Risk of government action

 

While we will use our best efforts to comply with all laws, including federal,
state and local laws and regulations, there is a possibility that governmental
action to enforce any alleged violations may result in legal fees and damage
awards that would adversely affect us.



 13 

 

 

 

We are a new business and we may never be successful

 

We are just beginning business operations and have as of yet developed no
revenue streams. As a result, we may incur significant financial losses in the
foreseeable future. There is no history upon which to base any assumption as to
the likelihood that our Company will prove successful. We cannot provide
investors with any assurance that our business will attract customers and
investors. If we are unable to address these risks, there is a high probability
that our business will fail.

 

Because our business is dependent upon continued market acceptance by consumers,
any negative trends will adversely affect our business operations

 

We will be substantially dependent on continued market acceptance and
proliferation of consumers of cannabis and cannabis related products. We believe
that as cannabis, hemp and hemp-derived CBD becomes more accepted as a result of
the passage of the Farm Bill, the stigma associated with these sector will
diminish and as a result consumer demand will continue to grow. While we believe
that the market and opportunity in the hemp space continues to grow, we cannot
predict the future growth rate and size of the market. Any negative outlook on
the industry will adversely affect our business operations.

 

The possible FDA Regulation of hemp and industrial hemp derived CBD, and the
possible registration of facilities where hemp is grown and CBD products are
produced, if implemented, could negatively affect the cannabis industry
generally, which could directly affect our financial condition

 

The Farm Bill established that hemp containing less the .03% THC was no longer a
Schedule 1 drug under the CSA. Previously, the U.S. Food and Drug Administration
(“FDA”) did not approve hemp or CBD derived from hemp as a safe and effective
drug for any indication. The FDA considered hemp and hemp-derived CBD as illegal
Schedule 1 drugs. Further, the FDA has concluded that products containing hemp
or CBD derived from hemp are excluded from the dietary supplement definition
under sections 201(ff)(3) (B)(i) and (ii) of the U.S. Food, Drug & Cosmetic Act,
respectively. However, as a result of the passage of the Farm Bill, at some
indeterminate future time, the FDA may choose to change its position concerning
products containing hemp, or CBD derived from hemp, and may choose to enact
regulations that are applicable to such products, including, but not limited to:
the growth, cultivation, harvesting and processing of hemp; regulations covering
the physical facilities where hemp is grown; and possible testing to determine
efficacy and safety of hemp derived CBD. In this hypothetical event, products
containing CBD may be subject to regulation. In the hypothetical event that some
or all of these regulations are imposed, we do not know what the impact would be
on the hemp industry in general, and what costs, requirements and possible
prohibitions may be enforced. If we are unable to comply with the conditions and
possible costs of possible regulations and/or registration as may be prescribed
by the FDA, we may be unable to continue to operate our business.



 14 

 

 

 

We may have difficulty accessing the service of banks

 

It is often difficult for cannabis business to access the services of banks and
we may experience such difficulties. On February 14, 2014, the U.S. government
issued rules allowing banks to legally provide financial services to
state-licensed cannabis businesses. A memorandum issued by the Justice
Department to federal prosecutors re-iterated guidance previously given, this
time to the financial industry, that banks can do business with legal cannabis
businesses and "may not" be prosecuted. We assume this applies to hemp. The
Treasury Department's Financial Crimes Enforcement Network (FinCEN) issued
guidelines to banks that "it is possible to provide financial services"" to
statelicensed cannabis (and hemp) businesses and still be in compliance with
federal antimoney laundering laws. These provisions created barriers to our
banking operations. With the passage of the Farm Bill, we expect that the
banking industry will be more open to doing business with compliant hemp
businesses. However, this may take time and may not result in a more open
banking climate. We expect that banks will be more open to serving hemp
businesses, but there is no guarantee – even with the passage of the Farm

Bill.

 

Banking regulations in our business are costly and time consuming

 

In assessing the prospective risk of providing services to a cannabis or
hemp-related business, a financial institutions may conduct customer due
diligence that includes: (i) verifying with the appropriate state authorities
whether the business is duly licensed and registered; (ii) reviewing the license
application (and related documentation) submitted by the business for obtaining
a state license to operate its cannabis-related business; (iii) requesting from
state licensing and enforcement authorities available information about the
business and related parties; (iv) developing an understanding of the normal and
expected activity for the business, including the types of products to be sold;
(v) ongoing monitoring of publicly available sources for adverse information
about the business and related parties; (vi) ongoing monitoring for suspicious
activity, including for any of the red flags described in this guidance; and
(vii) refreshing information obtained as part of customer due diligence on a
periodic basis and commensurate with the risk. With respect to information
regarding state licensure obtained in connection with such customer due
diligence, a financial institution may reasonably rely on the accuracy of
information provided by state licensing authorities, where states make such
information available. These regulatory reviews may be time consuming and
costly.



 15 

 

 

 

 

Due to our involvement in the cannabis and hemp industries, we may have a
difficult time obtaining the various insurances that are desired to operate our
business, which may expose us to additional risk and financial liability

 

Insurance that is otherwise readily available, such as general liability, and
directors and officers’ insurance, is more difficult for us to find, and more
expensive, because we are service providers to companies in the cannabis
industry. There are no guarantees that we will be able to find such insurance in
the future, or that the cost will be affordable to us. If we are forced to go
without such insurance, it may prevent us from entering into certain business
sectors, may inhibit our growth, and may expose us to additional risk and
financial liabilities.

 

The Company’s industry is highly competitive, and we have less capital and
resources than many of our competitors which may give them an advantage in
developing and marketing products similar to ours or make our products obsolete.

 

We are involved in a highly competitive industry where we may compete with
numerous other companies who offer alternative methods or approaches, who may
have far greater resources, more experience, and personnel perhaps more
qualified than we do. Such resources may give our competitors an advantage in
developing and marketing products similar to ours or products that make our
products less desirable to consumers or obsolete. There can be no assurance that
we will be able to successfully compete against these other entities.

We also expect that new competitors may introduce products or services that are
directly or indirectly competitive with us. These competitors may succeed in
developing products and services that have greater functionality or are less
costly than our products and services and may be more successful in marketing
such products and services. Technological changes have lowered the cost of
operating communications and computer systems and purchasing software. These
changes reduce our cost of selling products and providing services, but also
facilitate increased competition by reducing competitors’ costs in providing
similar services. This competition could increase price competition and reduce
anticipated profit margins.

 

We cannot guarantee that we will succeed in achieving our goals, and our failure
to do so would have a material adverse effect on our business, prospects,
financial condition and operating results

We are a new business operating in a relatively new market sector. As is typical
in a new and rapidly evolving industry, demand and market acceptance for
recently introduced products and services are subject to a high level of
uncertainty and risk. Because the market for our Company is new and evolving, it
is difficult to predict with any certainty the size of this market and its
growth rate, if any. We cannot guarantee that a market for our Company will
develop or that demand for our products will emerge or be sustainable. If the
market fails to develop, develops more slowly than expected or becomes saturated
with competitors, our business, financial condition and operating results would
be materially adversely affected.



 16 

 

 

 

The Company’s failure to continue to attract, train, or retain highly qualified
personnel could harm the Company’s business

The Company’s success also depends on the Company’s ability to attract, train,
and retain qualified personnel, specifically those with management and product
development skills. In particular, the Company must hire additional skilled
personnel to further the Company’s research and development efforts. Competition
for such personnel is intense. If the Company does not succeed in attracting new
personnel or retaining and motivating the Company’s current personnel, the
Company’s business could be harmed.

The loss of key management personnel could adversely affect our business

We depend on the continued services of our executive officers and senior
management team as they work closely with independent associate leaders and are
responsible for our day-to-day operations. Our success depends in part on our
ability to retain our executive officers, to compensate our executive officers
at attractive levels, and to continue to attract additional qualified
individuals to our management team. Although we have entered into employment
agreements with our senior management team, and do not believe that any of them
are planning to leave or retire in the near term, we cannot assure you that our
senior managers will remain with us. The loss or limitation of the services of
any of our executive officers or members of our senior management team, or the
inability to attract additional qualified management personnel, could have a
material adverse effect on our business, financial condition, results of
operations, or independent associate relations.

The lack of available and cost-effective directors and officer’s insurance
coverage in our industry may cause us to be unable to attract and retain
qualified executives, and this may result in our inability to further develop
our business

Our business depends on attracting independent directors, executives and senior
management to advance our business plans. We currently do not have directors and
officers’ insurance to protect our directors, officers and the company against
possible third-party claims. This is due to the significant lack availability of
such policies in the cannabis industry at reasonably competitive prices. As a
result, the Company and our executive directors and officers are susceptible to
liability claims arising by third parties, and as a result, we may be unable to
attract and retain qualified independent directors and executive management
causing the development of our business plans to be impeded as a result.

There could be unidentified risks involved with an investment in our securities

 

The foregoing risk factors are not a complete list or explanation of the risks
involved with an investment in the securities. Additional risks will likely be
experienced that are not presently foreseen by the Company. Prospective
investors must not construe the information provided herein as constituting
investment, legal, tax or other professional advice. Before making any decision
to invest in our securities, you should read this entire prospectus and consult
with your own investment, legal, tax and other professional advisors. An
investment in our securities is suitable only for investors who can assume the
financial risks of an investment in the Company for an indefinite period of time
and who can afford to lose their entire investment. The Company makes no
representations or warranties of any kind with respect to the likelihood of the
success or the business of the Company, the value of our securities, any
financial returns that may be generated or any tax benefits or consequences that
may result from an investment in the Company.



 17 

 

 

 

Risks Related to the Company

 

Uncertainty of profitability

 

We are a new business and there can be no assurance we will ever produce viable
products or produce meaningful revenues. Our revenues and our profitability may
be adversely affected by economic conditions and changes in the market for our
products. Our business is also subject to general economic risks that could
adversely impact the results of operations and financial condition.

 

Because of the nature of the type of businesses we plan to enter it is difficult
to accurately forecast revenues and operating results and these items could
fluctuate in the future due to a number of factors. These factors may include,
among other things, the following:

 

· Our ability to raise sufficient capital to take advantage of opportunities and
generate sufficient revenues to cover expenses.

Our ability to source strong opportunities with sufficient risk adjusted
returns.

· Our ability to manage our capital and liquidity requirements based on changing
market conditions generally and changes in the developing legal cannabis; CBD,
medical marijuana and recreational marijuana industries.

· The amount and timing of operating and other costs and expenses.

 

· The nature and extent of competition from other companies that may reduce
market share and create pressure on pricing and investment return expectations.

 

· Adverse changes in the national and regional economies in which we will
participate, including, but not limited to, changes in our performance, capital
availability, and market demand.

 18 

 

 

· Adverse changes in the projects in which we plan to invest which result from
factors beyond our control, including, but not limited to, a change in
circumstances, capacity and economic impacts.

 

·Adverse developments in the efforts to legalize cannabis or increased federal
enforcement.

 

· Changes in laws, regulations, accounting, taxation, and other requirements
affecting our operations and business.

 

· Our operating results may fluctuate from year to year due to the factors
listed above and others not listed. At times, these fluctuations may be
significant.

 

 19 

 



 





Management of growth will be necessary for us to be competitive

 

Successful expansion of our business will depend on our ability to effectively
attract and manage staff, strategic business relationships, and shareholders.
Specifically, we will need to hire skilled management and technical personnel as
well as manage partnerships to navigate shifts in the general economic
environment. Expansion has the potential to place significant strains on
financial, management, and operational resources, yet failure to expand will
inhibit our profitability goals.

 

We are entering into a potentially highly competitive market

 

The markets for businesses in the cannabis and hemp industries are competitive
and evolving. In particular, we face strong competition from larger companies
that may be in the process of offering similar products and services to ours.
Many of our current and potential competitors have longer operating histories,
significantly greater financial, marketing and other resources and larger client
bases than we have (or may be expected to have).

 

Given the rapid changes affecting the global, national, and regional economies
generally and the cannabis and hemp industries, in particular, we may not be
able to create and maintain a competitive advantage in the marketplace. Our
success will depend on our ability to keep pace with any changes in its markets,
especially with legal and regulatory changes. Our success will depend on our
ability to respond to, among other things, changes in the economy, market
conditions, and competitive pressures. Any failure by us to anticipate or
respond adequately to such changes could have a material adverse effect on our
financial condition, operating results, liquidity, cash flow and our operational
performance.

 

If we fail to protect our intellectual property, our business could be adversely
affected

 

Our viability will depend, in part, on our ability to develop and maintain the
proprietary aspects of products and brands to distinguish our products and
services from our competitors' products and services. We will rely on patents,
copyrights, trademarks, trade secrets, and confidentiality provisions to
establish and protect our intellectual property.

Any infringement or misappropriation of our intellectual property could damage
its value and limit our ability to compete. We may have to engage in litigation
to protect the rights to our intellectual property, which could result in
significant litigation costs and require a significant amount of our time.

 



 20 

 

 



 

Competitors may also harm our sales by designing products that mirror the
capabilities of our products or technology without infringing on our
intellectual property rights. If we do not obtain sufficient protection for our
intellectual property, or if we are unable to effectively enforce our
intellectual property rights, our competitiveness could be impaired, which would
limit our growth and future revenue.

 

We may also find it necessary to bring infringement or other actions against
third parties to seek to protect our intellectual property rights. Litigation of
this nature, even if successful, is often expensive and time-consuming to
prosecute, and there can be no assurance that we will have the financial or
other resources to enforce our rights or be able to enforce our rights or
prevent other parties from developing similar technology or designing around our
intellectual property.

 

Our trade secrets may be difficult to protect

 

Our success depends upon the skills, knowledge and experience of our personnel,
our consultants and advisors. Because we operate in a highly competitive
industry, we rely in part on trade secrets to protect our proprietary products
and processes. However, trade secrets are difficult to protect. We will enter
into confidentiality or non-disclosure agreements with our corporate partners,
employees, consultants, outside scientific collaborators, developers and other
advisors. These agreements generally require that the receiving party keep
confidential and not disclose to third party’s confidential information
developed by the receiving party or made known to the receiving party by us
during the course of the receiving party's relationship with us. These
agreements also generally provide that inventions conceived by the receiving
party in the course of rendering services to us will be our exclusive property,
and we enter into assignment agreements to protect our rights.



These confidentiality, inventions and assignment agreements may be breached and
may not effectively assign intellectual property rights to us. Our trade secrets
also could be independently discovered by competitors, in which case we would
not be able to prevent the use of such trade secrets by our competitors. The
enforcement of a claim alleging that a party illegally obtained and was using
our trade secrets could be difficult, expensive and time consuming and the
outcome would be unpredictable. The failure to obtain or maintain meaningful
trade secret protection could adversely affect our competitive position.



 

 21 

 

 



Our Business Can be affected by unusual weather patterns or other problems
inherent to cultivation and processing of cultivated materials.

 

The production of some of our products relies on the availability and use of
live plant material. Growing periods can be impacted by weather patterns and
these unpredictable weather patterns may impact our ability to harvest hemp. In
addition, severe weather, including drought and hail, can destroy a hemp crop,
which could result in us having no hemp to harvest, process and sell. If our
suppliers are unable to obtain sufficient hemp from which to process CBD, our
ability to meet customer demand, generate sales, and maintain operations will be
impacted. There are a host of other issues inherent to cultivation and the
processing of cultivated materials, these include, but are not limited to:
pesticide residues, molds, mildews, insect damage, spoilage, unacceptable test
results of crops and/or completed products. All of these factors, and others
inherent to cultivation and related processing, could significantly affect our
business and result in loss of investment.

 

Risks Related to Our Common Shares

 

Because we may issue additional shares of our common stock, investment in our
company could be subject to substantial dilution

 

We anticipate that all or at least some of our future funding, if any, will be
in the form of equity financing from the sale of our common stock. If we do sell
more common stock, investors’ investment in our company will be diluted.
Dilution is the difference between what investors pay for their stock and the
net tangible book value per share immediately after the additional shares are
sold by us. If dilution occurs, any investment in our company’s common stock
could seriously decline in value.

Trading in our common stock has been subject to wide fluctuations. Wide
fluctuations in the future are likely

 

Our common stock is currently quoted for public trading on the Pink Sheet Market
Tier. The trading price of our common stock has been subject to wide
fluctuations. Trading prices of our common stock may fluctuate in response to a
number of factors, many of which will be beyond our control. The stock market
has generally experienced extreme price and volume fluctuations that have often
been unrelated or disproportionate to the operating performance of companies
with limited business operation. There can be no assurance that trading prices
and price earnings ratios previously experienced by our common stock will be
matched or maintained. These broad market and industry factors may adversely
affect the market price of our common stock, regardless of our operating
performance. In the past, following periods of volatility in the market price of
a company’s securities, securities class-action litigation has often been
instituted. Such litigation, if instituted, could result in substantial costs
for us and a diversion of management’s attention and resources.

 



 22 

 

 

 

We plan corporate action with The Financial Industry Regulatory Authority
(FINRA) - There can be no assurances will be successful in these corporate
actions

A FINRA corporate action is an event by a public company that may affect the
company’s securities and, therefore, its shareholders. Corporate actions can
range from making a change to a company’s name to issuing a dividend or other
distribution to a major restructuring of the company. We plan several corporate
actions which will require the approval by FINRA. There can be no assurances we
will be successful in these corporate actions. Our inability to implement such
corporate actions could negatively affect our ability to attract capital and
could impact our business negatively in other ways.

Delaware law provides the rights for corporations to indemnify officers and
directors. Thus, our By-Laws provide for the indemnification of our officers and
directors at our expense, and correspondingly limits their liability, which may
result in a major cost to us and hurt the interests of our shareholders because
corporate resources may be expended for the benefit of officers and/or directors

 

Our By-Laws include provisions that eliminate the personal liability of our
directors for monetary damages to the fullest extent possible under the laws of
the State of Delaware or other applicable law. These provisions eliminate the
liability of our directors and our shareholders for monetary damages arising out
of any violation of a director of his fiduciary duty of due care. Under Delaware
law, however, such provisions do not eliminate the personal liability of a
director for (i) breach of the director's duty of loyalty, (ii) acts or
omissions not in good faith or involving intentional misconduct or knowing
violation of law, (iii) payment of dividends or repurchases of stock other than
from lawfully available funds, or (iv) any transaction from which the director
derived an improper benefit. These provisions do not affect a director's
liabilities under the federal securities laws or the recovery of damages by
third parties.

 

We do not intend to pay cash dividends on any investment in the shares of stock
of our Company and any gain on an investment in our Company will need to come
through an increase in our stock’s price, which may never happen

 

We have never paid any cash dividends and currently do not intend to pay any
cash dividends for the foreseeable future. To the extent that we require
additional funding currently not provided for, our funding sources may prohibit
the payment of a dividend. Because we do not currently intend to declare
dividends, any gain on an investment in our company will need to come through an
increase in the stock’s price. This may never happen, and investors may lose all
of their investment in our company.

 

 23 

 

 



Our securities are subject to penny stock rules. You may have difficulty
re-selling your shares

 

Our shares as penny stocks, are covered by Section 15(g) of the Securities
Exchange Act of 1934 which imposes additional sales practice requirements on
broker/dealers who sell our company’s securities including the delivery of a
standardized disclosure document; disclosure and confirmation of quotation
prices; disclosure of compensation the broker/ dealer receives; and, furnishing
monthly account statements. These rules apply to companies whose shares are not
traded on a national stock exchange, trade at less than $5.00 per share, or who
do not meet certain other financial requirements specified by the Securities and
Exchange Commission. These rules require brokers who sell “penny stocks” to
persons other than established customers and “accredited investors” to complete
certain documentation, make suitability inquiries of investors, and provide
investors with certain information concerning the risks of trading in such penny
stocks. These rules may discourage or restrict the ability of brokers to sell
our shares of common stock and may affect the secondary market for our shares of
common stock. These rules could also hamper our ability to raise funds in the
primary market for our shares of common stock.

 

FINRA sales practice requirements may also limit a stockholder’s ability to buy
and sell our stock

 

In addition to the “penny stock” rules described above, the Financial Industry
Regulatory Authority (known as “FINRA”) has adopted rules that require that in
recommending an investment to a customer, a broker-dealer must have reasonable
grounds for believing that the investment is suitable for that customer. Prior
to recommending speculative lowpriced securities to their non-institutional
customers, broker-dealers must make reasonable efforts to obtain information
about the customer’s financial status, tax status, investment objectives and
other information. Under interpretations of these rules, FINRA believes that
there is a high probability that speculative low-priced securities will not be
suitable for at least some customers. FINRA requirements make it more difficult
for broker- dealers to recommend that their customers buy our common shares,
which may limit your ability to buy and sell our stock and have an adverse
effect on the market for our shares.

 

Costs and expenses of being a reporting company under the 1934 Securities and
Exchange Act may be burdensome and prevent us from achieving profitability

 

As a public company, we are subject to the reporting requirements of the
Securities Exchange Act of 1934, as amended, and parts of the Sarbanes-Oxley
Act. We expect that the requirements of these rules and regulations will
continue to increase our legal, accounting and financial compliance costs, make
some activities more difficult, timeconsuming and costly, and place significant
strain on our personnel, systems and resources.

 



 24 

 

 

 

There could be unidentified risks involved with an investment in our securities

 

The foregoing risk factors are not a complete list or explanation of the risks
involved with an investment in the securities. Additional risks will likely be
experienced that are not presently foreseen by the Company. Prospective
investors must not construe this the information provided herein as constituting
investment, legal, tax or other professional advice. Before making any decision
to invest in our securities, you should read this entire prospectus and consult
with your own investment, legal, tax and other professional advisors. An
investment in our securities is suitable only for investors who can assume the
financial risks of an investment in the Company for an indefinite period of time
and who can afford to lose their entire investment. The Company makes no
representations or warranties of any kind with respect to the likelihood of the
success or the business of the Company, the value of our securities, any
financial returns that may be generated or any tax benefits or consequences that
may result from an investment in the Company. 

 



COMMON STOCK SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of

2019, by and between Cannabis Global, Inc., a Nevada corporation (“Cannabis
Global” or the “Company”) and wholly owned subsidiary of MCTC Holdings, Inc. a
Delaware Corporation, and ________________________________ (the “Justin Costello
Subscriber”).

RECITALS:

WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
Rule 506(b) of Regulation D is considered a “safe harbor” under Section 4(a)(2)
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “Commission”) under the Securities Act of 1933, as amended (the
“1933 Act”).



 25 

 



 



WHEREAS, the Company has engaged in a private offering (the “Offering”) in which
the Subscriber agrees to purchase and the Company agrees to offer and sell
common shares at the price of $0.025 for each common share with a maximum
purchase of One Million Dollars ($1,000,000).

WHEREAS, the Company desires to enter into this Agreement to issue and sell the
Purchased Shares and the Subscriber desires to purchase that number of Purchased
Shares set forth in Appendix A, hereto on the terms and conditions set forth
herein.



 26 

 

 

AGREEMENT:

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscriber hereby agree as
follows:

1.Purchase and Sale of Purchased Shares. Subject to the satisfaction or

waiver of the terms and conditions of this Agreement, on the Closing Date (as
defined below), each Subscriber shall purchase and the Company shall sell to
each Subscriber the Purchased Units for the portion of the Purchase Price
designated on the signature pages hereto.

2.Closing. The issuance and sale of the Purchased Shares shall occur on the

closing date (the “Closing Date”), which shall be the date that Subscriber funds
representing the net amount due to the Company from the Purchase Price of the
Offering is transmitted by wire transfer or otherwise to or for the benefit of
the Company. The consummation of the transactions contemplated herein (the
“Closing”) shall take place such date and time as the Subscriber and the Company
may agree upon; provided, that all of the conditions set forth in Section 11
hereof and applicable to the Closing shall have been fulfilled or waived in
accordance herewith.

3.Subscriber Representations, Warranties and Covenants. The Subscriber

hereby represents and warrants to and agrees with the Company that:

(a)Organization and Standing of the Subscriber. If such Subscriber is an entity,
such Subscriber is a corporation, partnership or other entity duly incorporated
or organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization.

(b)Authorization and Power. Such Subscriber has the requisite power and
authority to enter into and perform this Agreement and the other Transaction
Documents (as defined in Section 4(c)) and to purchase the Purchased Shares
being sold to it hereunder. The execution, delivery and performance of this
Agreement and the other Transaction Documents by such Subscriber and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate or partnership action, and no further
consent or authorization of such Subscriber or its Board of Directors,
stockholders, partners, members, as the case may be, is required. This Agreement
and the other Transaction Documents have been duly authorized, executed and
delivered by such Subscriber and constitutes, or shall constitute when executed
and delivered, a valid and binding obligation of such Subscriber enforceable
against such Subscriber in accordance with the terms thereof.

 



 27 

 

 

 

(c)No Conflicts. The execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation by such Subscriber of the
transactions contemplated hereby and thereby or relating hereto do not and will
not (i) result in a violation of such Subscriber’s charter documents or bylaws
or other organizational documents or (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of any agreement, indenture or instrument or obligation to which
such Subscriber is a party or by which its properties or assets are bound, or
result in a violation of any law, rule, or regulation, or any order, judgment or
decree of any court or governmental agency applicable to such Subscriber or its
properties (except for such conflicts, defaults and violations as would not,
individually or in the aggregate, have a material adverse effect on such
Subscriber). Such Subscriber is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement and the other Transaction Documents or to
purchase the Purchased Shares in accordance with the terms hereof, provided that
for purposes of the representation made in this sentence, such Subscriber is
assuming and relying upon the accuracy of the relevant representations and
agreements of the Company herein.

(d)Acquisition for Investment. The Subscriber is acquiring the Purchased Shares
solely for its own account for the purpose of investment and not with a view to
or for resale in connection with a distribution. The Subscriber does not have a
present intention to sell the Purchased Shares, nor a present arrangement
(whether or not legally binding) or intention to effect any distribution of the
Purchased Shares to or through any person or entity. The Subscriber acknowledges
that it is able to bear the financial risks associated with an investment in the
Purchased Shares and that it has been given full access to such records of the
Company and the subsidiaries and to the officers of the Company and the
subsidiaries and received such information as it has deemed necessary or
appropriate to conduct its due diligence investigation and has sufficient
knowledge and experience in investing in companies similar to the Company in
terms of the Company’s stage of development so as to be able to evaluate the
risks and merits of its investment in the Company.

(e)Information on Company. Such Subscriber has been furnished with or has had
access his or her required or requested information about the Company.
Subscriber is satisfied with the information made available.

(f)Opportunities for Additional Information. The Subscriber acknowledges that
the Subscriber has had the opportunity to ask questions of and receive answers
from, or obtain additional information from, the executive officers of the
Company concerning the financial and other affairs of the Company.

 



 28 

 

 

 

 

(g)Information on Subscriber. Subscriber is, and will be on the Closing Date, an
“accredited investor”, as such term is defined in Regulation D promulgated by
the Commission under the 1933 Act, is experienced in investments and business
matters, has made investments of a speculative nature and has Purchased Shares
of United States publicly-owned companies in private placements in the past and,
with its representatives, has such knowledge and experience in financial, tax
and other business matters as to enable such Subscriber to utilize the
information made available by the Company to evaluate the merits and risks of
and to make an informed investment decision with respect to the proposed
purchase, which represents a speculative investment. Such Subscriber has the
authority and is duly and legally qualified to purchase and own the Purchased
Shares. Such Subscriber is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof. The information set
forth on the signature page hereto regarding such Subscriber is accurate.

(h)Compliance with 1933 Act. Such Subscriber understands and agrees that the
Purchased Shares have not been registered under the 1933 Act or any applicable
state securities laws, by reason of their issuance in a transaction that does
not require registration under the 1933 Act (based in part on the accuracy of
the representations and warranties of the Subscriber contained herein), and that
such Purchased Shares must be held indefinitely unless a subsequent disposition
is registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration. The Subscriber acknowledges that the Subscriber
is familiar with Rule 144 of the rules and regulations of the Commission, as
amended, promulgated pursuant to the Securities Act (“Rule 144”), and that such
person has been advised that Rule 144 permits resales only under certain
circumstances. The Subscriber understands that to the extent that Rule 144 is
not available, the Subscriber will be unable to sell any Purchased Shares
without either registration under the 1933 Act or the existence of another
exemption from such registration requirement. In any event, and subject to
compliance with applicable securities laws, the Subscriber may enter into lawful
hedging transactions in the course of hedging the position they assume and the
Subscriber may also enter into lawful short positions or other derivative
transactions relating to the Purchased Shares, and deliver the Purchased Shares,
to close out their short or other positions or otherwise settle other
transactions, or loan or pledge the Purchased Shares, to third parties who in
turn may dispose of these Purchased Shares.

(i)Purchased Shares Legend. The Purchased Shares shall bear the following or
similar legend



 29 

 

 

 

THE SALE OF THE PURCHASED SHARES REPRESENTED BY THIS CERTIFICATE HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE STATE
SECURITIES LAWS. THE PURCHASED SHARES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE

REGISTRATION STATEMENT FOR THE PURCHASED SHARES UNDER THE

SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL
SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT, OR OTHERWISE. NOTWITHSTANDING THE

FOREGOING, THE PURCHASED SHARES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE PURCHASED

SHARES.”:

(j)Communication of Offer. The offer to sell the Purchased Shares was directly
communicated to such Subscriber by the Company. At no time was such Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.

(k)Restricted Securities. Such Subscriber understands that the Purchased Shares
have not been registered under the 1933 Act and such Subscriber will not sell,
offer to sell, assign, pledge, hypothecate or otherwise transfer any of the
Purchased Shares unless pursuant to an effective registration statement under
the 1933 Act, or unless an exemption from registration is available.
Notwithstanding anything to the contrary contained in this Agreement, such
Subscriber may transfer (without restriction and without the need for an opinion
of counsel) the Purchased Shares to its Affiliates (as defined below) provided
that each such Affiliate is an “accredited investor” under Regulation D and such
Affiliate agrees to be bound by the terms and conditions of this Agreement. For
the purposes of this Agreement, an “Affiliate” of any person or entity means any
other person or entity directly or indirectly controlling, controlled by or
under direct or indirect common control with such person or entity. Affiliate
includes each Subsidiary of the Company. For purposes of this definition,
“control” means the power to direct the management and policies of such person
or firm, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

(l)No Governmental Review. Such Subscriber understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Purchased Shares or the
suitability of the investment in the Purchased Shares nor have such authorities
passed upon or endorsed the merits of the offering of the Purchased Shares.

(m)Correctness of Representations. Such Subscriber represents that the foregoing
representations and warranties are true and correct as of the date hereof and,
unless such Subscriber otherwise notifies the Company prior to the Closing Date,
shall be true and correct as of the Closing Date. The Subscriber understands
that the Purchased Shares are being offered and sold in reliance on a
transactional exemption from the registration requirement of Federal and state
securities laws and the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Subscriber set forth herein in order to determine the applicability of such
exemptions and the suitability of the Subscriber to acquire the Purchased
Shares.

(n)No Brokers. Such Subscriber has not taken any action which would give rise to
any claim by any person for brokerage commissions, finder’s fees or similar
payments relating to this Agreement or the transactions contemplated hereby.

 



 30 

 

 

 

(0) Risk Factor Review. The Subscriber has reviewed and has further initialed on
the Agreement signature page that he or she has reviewed and understands the
Risk Factors outline herein. The Subscriber further agrees that he or she has
had the opportunity to ask questions of management of the Company relative to
these risk factors and any other factors relating the risk of this investment.

4. Company Representations and Warranties. The Company represents and

warrants to and agrees with each Subscriber that:

(a)Due Incorporation. The Company is a corporation or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization and has the requisite
corporate power to own its properties and to carry on its business as presently
conducted. The Company is duly qualified as a foreign corporation to do business
and is in good standing in each jurisdiction where the nature of the business
conducted or property owned by it makes such qualification necessary, other than
those jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect. For purposes of this Agreement, a “Material Adverse Effect”
means any material adverse effect on the business, operations, properties, or
financial condition of the Company and its Subsidiaries individually, or in the
aggregate and/or any condition, circumstance, or situation that would prohibit
or otherwise materially interfere with the ability of the Company to perform any
of its obligations under this Agreement in any material respect. For purposes of
this Agreement, “Subsidiary” means, with respect to any entity at any date, any
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity of which more than
30% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity.

 

 



 31 

 

 

 

 

(b)Outstanding Stock. All issued and outstanding shares of capital stock and
equity interests in the Company have been duly authorized and validly issued and
are fully paid and nonassessable.

(c)Authority; Enforceability. This Agreement, the Purchased Shares, and any
other agreements delivered together with this Agreement or in connection
herewith (collectively, the “Transaction Documents”) have been duly authorized,
executed and delivered by the Company and are valid and binding agreements of
the Company enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity. The Company has full corporate power and
authority necessary to enter into and deliver the Transaction Documents and to
perform its obligations thereunder.

(d)Consents. No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
or any of its Affiliates, or the Company’s shareholders is required for the
execution by the Company of the Transaction

 Documents and compliance and performance by the Company of its obligations
under the Transaction Documents, including, without limitation, the issuance and
sale of the Purchased Shares. The Transaction Documents and the Company’s
performance of its obligations thereunder have been approved by the Company’s
Board of Directors. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
governmental authority in the world, including without limitation, the United
States, or elsewhere is required by the Company or any Affiliate of the Company
in connection with the consummation of the transactions contemplated by this
Agreement, except as would not otherwise have a Material Adverse Effect or the
consummation of any of the other agreements, covenants or commitments of the
Company or any Subsidiary contemplated by the other Transaction Documents. Any
such qualifications and filings will, in the case of qualifications, be
effective on the Closing and will, in the case of filings, be made within the
time prescribed by law.

(e)No Violation or Conflict. Assuming the representations and warranties of the
Subscriber in Section 3 are true and correct, neither the issuance nor sale of
the Purchased Shares nor the performance of the Company’s obligations under this
Agreement and all other Transaction Documents entered into by the Company
relating thereto will:

violate, conflict with, result in a breach of, or constitute a default (or an
event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default) under (A) the articles or certificate
of incorporation, charter or bylaws of the Company, or (B) to the Company’s
knowledge, any decree, judgment, order, law, treaty, rule, regulation or
determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates; or

 

 32 

 

 

 

(i)result in the creation or imposition of any lien, charge or encumbrance upon
the Purchased Shares or any of the assets of the Company or any of its
Subsidiaries.

(f)The Purchased Shares. The Purchased Shares upon issuance:

(i)are, or will be, free and clear of any security interests, liens, claims or
other encumbrances, subject only to restrictions upon transfer under the 1933
Act and any applicable state securities laws;

(ii)have been, or will be, duly and validly authorized and on the date of
issuance of the Purchased Shares, the Purchased Shares will be duly and validly
issued, fully paid and nonassessable;

(iii)will not have been issued or sold in violation of any preemptive or other
similar rights of the holders of any securities of the Company or rights to
acquire securities of the Company; and

(iv)will not subject the holders thereof to personal liability by reason of
being such holders.

(g)Litigation. There is no pending or, to the best knowledge of the Company,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
complete and timely performance by the Company of its obligations under the
Transaction Documents.

(h)Information Concerning Company. The Reports contain all material information
relating to the Company and its operations and financial condition as of their
respective dates which information is required to be disclosed therein. The
Reports, including the financial statements included therein do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, taken as a whole,
not misleading in light of the circumstances and when made.

(i)No General Solicitation. Neither the Company, nor any of its Affiliates, nor
to its knowledge, any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Purchased Shares.

(j)Survival. The foregoing representations and warranties shall survive for a
period of one year after the Closing Date.

(k)No Brokers. Neither the Company nor any Subsidiary has taken any action which
would give rise to any claim by any person for brokerage commissions, finder’s
fees or similar payments relating to this Agreement or the transactions
contemplated hereby.



 33 

 

 



5. Registration Rights.

(a)Registration Statement Requirements. The Company shall file, on a best
efforts basis, within six months of closing, with the Commission a Form S-1
registration statement (the “Registration Statement”) (or such other form that
it is eligible to use) in order to register all or such portion of the
Registrable Shares as permitted by the Commission (provided that the Company
shall use diligent efforts to advocate with the Commission for the registration
of all of the Registrable Shares) pursuant to Rule 415 for resale and
distribution under the 1933 Act as soon as practicable after the Closing Date,
and use its reasonable efforts to cause the Registration Statement to be
declared effective.

(b)Registration Procedures. If and whenever the Company is required by the
provisions of Section 5(a) to effect the registration of any Registrable Shares
under the 1933 Act, the Company will, as expeditiously as possible:

(i)prepare and file with the Commission a registration statement with respect to
such securities and use commercially reasonable efforts to cause such
registration statement to become and remain effective for the period of the
distribution contemplated thereby;

(ii)prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective until such registration
statement has been effective for the earlier of (a) a period of one (1) year,
and (b) the date on which the Purchased Shares can been sold by the Subscriber
pursuant to Rule 144 without volume restrictions;

(iii)notify the Subscriber within twenty-four hours of the Company’s becoming
aware that a prospectus relating thereto is required to be delivered under the
1933 Act, of the happening of any event of which the Company has knowledge as a
result of which the prospectus contained in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing or which
becomes subject to a Commission, state or other governmental order suspending
the effectiveness of the registration statement covering any of the Registrable
Shares. Each Subscriber hereby covenants that it will not sell any Registrable
Shares pursuant to such prospectus during the period commencing at the time at
which the Company gives such Subscriber notice of the suspension of the use of
such prospectus and ending at the time the Company gives such Subscriber notice
that such Subscriber may thereafter effect sales pursuant to the prospectus, or
until the Company delivers to such Subscriber or files with the Commission an
amended or supplemented prospectus.

 



 34 

 

 

 

(c)Provision of Documents. It shall be a condition precedent to the obligations
of the Company to complete the registration pursuant to this Agreement with
respect to the Registrable Shares of a particular Subscriber that such
Subscriber shall furnish to the Company in writing such information and
representation letters, including a completed form of the Selling Securityholder
Questionnaire, with respect to itself and the proposed distribution by it as the
Company may reasonably request to assure compliance with federal and applicable
state securities laws.

(d)Expenses. All expenses incurred by the Company in complying with Section 5,
including, without limitation, all registration and filing fees, printing
expenses (if required), fees and disbursements of counsel and independent public
accountants for the Company, fees and expenses (including reasonable counsel
fees) incurred in connection with complying with state securities or “blue sky”
laws, fees of the FINRA, transfer taxes, and fees of transfer agents and
registrars, are called “Registration Expenses.” The Company will pay all
Registration Expenses in connection with any registration statement described in
Section 5.

(e)Indemnification and Contribution.

(i)In the event of a registration of any Registrable Shares under the 1933 Act
pursuant to Section 5, the Company will, to the extent permitted by law,
indemnify and hold harmless the Subscriber, each of the officers, directors,
agents, Affiliates, members, managers, control persons, and principal
shareholders of the Subscriber, each underwriter of such Registrable Shares
thereunder and each other person, if any, who controls such Subscriber or
underwriter within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which the Subscriber, or such
underwriter or controlling person may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Registrable Shares was registered under the 1933 Act pursuant
to Section 5, any preliminary prospectus or final prospectus contained therein,
or any amendment or supplement thereof, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances when made, and will subject to the provisions of
Section 5(e)(iii) reimburse the Subscriber, each such underwriter and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable to
the Subscriber to the extent that any such damages arise out of or are based
upon an untrue statement or omission made in any preliminary prospectus if (i)
the Subscriber failed to send or deliver a copy of the final prospectus
delivered by the Company to the Subscriber with or prior to the delivery of
written confirmation of the sale by the Subscriber to the person asserting the
claim from which such damages arise, and the final prospectus would have
corrected such untrue statement or alleged untrue statement or such omission or
alleged omission, or (ii) to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by any such Subscriber in writing specifically for use in such
registration statement or prospectus.

 



 35 

 

 

 

(ii)In the event of a registration of any of the Registrable Shares under the
1933 Act pursuant to Section 5, each Subscriber severally but not jointly will,
to the extent permitted by law, indemnify and hold harmless the Company, and
each person, if any, who controls the Company within the meaning of the 1933
Act, each officer of the Company who signs the registration statement, each
director of the Company, each underwriter and each person who controls any
underwriter within the meaning of the 1933 Act, against all losses, claims,
damages or liabilities, joint or several, to which the Company or such officer,
director, underwriter or controlling person may become subject under the 1933
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in the registration
statement under which such Registrable Shares were registered under the 1933 Act
pursuant to Section 5, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse the Company and each such officer, director, underwriter and
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action, provided, however, that the Subscriber will be liable
hereunder in any such case if and only to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with information pertaining to such Subscriber, as such,
furnished in writing to the Company by such Subscriber specifically for use in
such registration statement or prospectus.

(iii)Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 5(e)(iii) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 5(e) (iii), except and only if and to the extent the indemnifying
party is prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party

 



 36 

 

 

 





of its election so to assume and undertake the defense thereof, the indemnifying
party shall not be liable to such indemnified party under this Section 5(e)(iii)
for any legal expenses subsequently incurred by such indemnified party in
connection with the defense thereof other than reasonable costs of investigation
and of liaison with counsel so selected, provided, however, that, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnifying party shall have reasonably concluded
that there may be reasonable defenses available to indemnified party which are
different from or additional to those available to the indemnifying party or if
the interests of the indemnified party reasonably may be deemed to conflict with
the interests of the indemnifying party, the indemnified parties, as a group,
shall have the right to select one separate counsel, reasonably satisfactory to
the indemnified and indemnifying party, and to assume such legal defenses and
otherwise to participate in the defense of such action, with the reasonable
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the indemnifying party as incurred.

 



6. Closing Conditions.

(a)The obligation hereunder of the Subscriber to acquire and pay for the
Purchased Shares is subject to the satisfaction or waiver, at or before the
Closing, of each of the conditions set forth below. These conditions are for the
Subscriber’s sole benefit and may be waived by the Subscriber at any time in its
sole discretion.

(i)The representations and warranties of the Company contained in this Agreement
shall have been true and correct on the date of this Agreement and shall be true
and correct on the Closing Date as if given on and as of the Closing Date
(except for representations given as of a specific date, which representations
shall be true and correct as of such date), and on or before the Closing Date
the Company shall have performed all covenants and agreements of the Company
contained herein or in any of the other Transaction Documents required to be
performed by the Company on or before the Closing Date; and

(ii)The Transaction Documents have been duly executed and delivered by the
Company to the Subscriber.

(b)The obligation hereunder of the Company to issue and sell the Purchased
Shares to the Purchaser is subject to the satisfaction or waiver, at or before
the Closing, of each of the conditions set forth below. These conditions are for
the Company’s sole benefit and may be waived by the Company at any time in its
sole discretion.

(i)The representations and warranties of the Subscriber in this Agreement and
each of the other Transaction Documents to which the Subscriber is a party shall
be true and correct in all material respects as of the date when made and as of
the Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all material respects as of such date;

 



 37 

 

 

 

 

(ii)The Purchase Price for the Purchased Shares has been delivered to the
Company; and

(iii)The Transaction Documents to which the Subscriber is a party have been duly
executed and delivered by the Subscriber to the Company.

7. Miscellaneous.

(a)Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

If to the Company, to:

Cannabis Global

520 S. Grand Ave

Suite 320

Los Angeles, CA 90071

If to the Subscriber:

To the address and facsimile number listed on the signature page of this
Agreement

(b)Entire Agreement; Amendment. This Agreement and the other Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the Transaction Documents, neither the Company nor the Subscriber
makes any representations, warranty, covenant or undertaking with respect to
such matters and they supersede all prior understandings and agreements with
respect to said subject matter, all of which are merged herein. No provision of
this Agreement nor any of the Transaction Documents may be waived or amended
other than by a written instrument signed by the Company and the Subscriber, and
no provision hereof may be waived other than by a written instrument signed by
the party against whom enforcement of any such waiver is sought.

 



 38 

 

 

 

(c)Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile transmission, PDF, electronic signature or other
similar electronic means with the same force and effect as if such signature
page were an original thereof.

(d)Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of California without regard
to principles of conflicts of laws. Any action brought by either party against
the other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of California or in the federal courts located
in the state. The parties to this Agreement hereby irrevocably waive any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non-conveniens. The parties executing this Agreement and other agreements
referred to herein or delivered in connection herewith on behalf of the Company
agree to submit to the in personam jurisdiction of such courts and hereby
irrevocably waive trial by jury. The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs. In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement. Each party hereby irrevocably waives
personal service of process and consents to process being served in any suit,
action or proceeding in connection with this Agreement or any other Transaction
Documents by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.

(e)Consent to Jurisdiction. The Company and the Subscriber hereby irrevocably
waive, and agree not to assert in any such suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction in California of such
court, that the suit, action or proceeding is brought in an inconvenient forum
or that the venue of the suit, action or proceeding is improper. Nothing in this
Section shall affect or limit any right to serve process in any other manner
permitted by law.

 



 39 

 

 

 

(f)Captions: Certain Definitions. The captions of the various sections and
paragraphs of this Agreement have been inserted only for the purposes of
convenience; such captions are not a part of this Agreement and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Agreement. As used in this Agreement the term “person” shall
mean and include an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization and a
government or any department or agency thereof.

(g)Severability. In the event that any term or provision of this Agreement shall
be finally determined to be superseded, invalid, illegal or otherwise
unenforceable pursuant to applicable law by an authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability: (i) by or before that authority of the remaining
terms and provisions of this Agreement, which shall be enforced as if the
unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.

[Signature and Subscriber Information Pages Follow] 

 

 

 40 

 





APPENDIX A SUBSCRIBER INFORMATION

U.S. ACCREDITED INVESTOR CERTIFICATE

MCTC Holdings, INC.  

(the “Company”)

AND THE UNITED STATES SECURITIES ACT OF 1933 (the “Act”)

The undersigned covenants, represents and warrants to the Company that:

I hereby so declares and further declares that it is an “Accredited Investor” as
that term is defined in Regulation D promulgated under the Act, by virtue of its
qualification under one or more of the following categories (PLEASE CHECK OFF
APPROPRIATE CATEGORY):

(    ) I am a natural person whose individual net worth, or joint net worth with
that person's spouse, at the time of purchase exceeds $1,000,000.

( ) X

( )

( )

( )

( )

( )

I am a natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person's spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year.

_______________________________ is a corporation, organization described in
section 501(c)(3) of the United States Internal Revenue Code, or similar
business trust, or partnership, not formed for the specific purpose of acquiring
the Securities, with total assets in excess of $5,000,000.

________________________________ is a trust, with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Securities,
whose purchase is directed by a sophisticated person.

I am a director or executive officer of the Corporation.

___________________________________is a private business development company as
defined in section 202(a)(22) of the Investment Advisers Act of 1940.

__________________________________is a bank as defined in section 3(a)(2) of the
Act, or a savings and loan association or other institution as defined in
section 3(a)(5)(A)

 

 

 41 

 

 

of the Act whether acting in its individual or fiduciary capacity; a broker or
dealer registered pursuant to section 15 of the Securities Exchange Act of 1934;
an insurance company as defined in section 2(13) of the Act; an investment
company registered under the Investment Company Act of 1940 or a business
development company as defined in section 2(a)(48) of that Act; a Small Business
Investment Company licensed by the U.S. Small Business Administration under
section 301(c) or (d) of the Small Business Investment Act of 1958; a plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a self-
directed plan, with investment decisions made solely by persons that are
accredited investors.

( ) ________________________________is an entity in which all of the equity
owners are accredited investors under one or more of the categories set forth
above.

The statements made in this Certificate are true.



On this Date: AUGUST 27th , 2019



X_________________________________________________

(Sign)





Please acknowledge your acceptance of the foregoing Subscription Agreement with
MCTC Holdings, INC. by signing and returning a copy to the Company whereupon it
shall become a binding agreement.

Number of Common Shares 1,000,000 x $0.025_ = $25,000.00 (the “Purchase Price”)



 

 42 

 



 



X_/s/ Justin Costello

Signature

Justin Costello

Name Typed or Printed

Entity Name

10700 NE 4th Street #1102

Address

Bellevue, WA 98004

City, State and Zip Code

Telephone - Business

____________________________________



Signature (if purchasing jointly)

____________________________________



Name Typed or Printed

____________________________________



Entity Name

____________________________________

Address

____________________________________



City, State and Zip Code

____________________________________



Telephone - Business

 

425-830-1192

Telephone – Residence



Facsimile – Business



Facsimile – Residence

###-##-####

Tax ID # or Social Security #

____________________________________



Telephone – Residence

____________________________________



Facsimile - Business

____________________________________



Facsimile – Residence

____________________________________



Tax ID # or Social Security #



 

 

 



 43 

 

 

 



Bank Wire Information:

Corporate Entity Receiving Funds: Action Nutraceuticals, Inc.

Bank: Bank of America

1440 E Huntington Drive

Duarte, CA 91010

Routing Number: 026009593

Account Number: 3251 2507 4858

 

 44 

 



 

 



This Subscription Agreement is agreed to and accepted as of, 2019. AUGUST 27th

FOR SUBSCRIBER:

 

X /s/ Justin Costello (Subscriber Sign)

Justin Costello(Subscriber Print Name)

FOR MCTC Holdings, INC.:

X /s/ Arman Tabatabaei 

Arman Tabatabaei – CEO

Dated: AUGUST 27th , 2019

 



 45 

 



